92 F.3d 1176
Ralph ALEXANDER-EL, Plaintiff--Appellant,v.WARREN, Correctional Dietary Sergeant;  Foster, CorrectionalDietary Sergeant, Defendants--Appellees.
No. 96-6388.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 23, 1996Decided:  August 5, 1996

Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Alexander-El v. Warren, No. CA-96-459-AW (D.Md. Feb. 26, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED